Citation Nr: 1442450	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-42 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 1965 to August 1969.  He was awarded a Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issue of entitlement to a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A continuing left knee disability was not manifested during service and is not shown to be related to active service; arthritis, to the extent present, was not manifested within a year of separation from service.

2.  A continuing lumbar spine disability was not manifested during service and is not shown to be related to active service; arthritis, to the extent present, was not manifested within a year of separation from service.



CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or aggravated by service; left knee arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A chronic lumbar spine disability was not incurred in or aggravated by service; lumbar spine arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in March 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The service treatment records are absent complaints, findings or diagnoses of any left knee or lumbar spine problems during service.  On the clinical examination for separation from service, no defects or diagnoses were noted.  In addition, on the Report of Medical History completed by the Veteran in conjunction with his separation examination, he denied ever having "trick" or locked knee and recurrent back pain.  Thus, there is no medical evidence that shows that the Veteran suffered from any left knee or back disorders during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of left knee or lumbar spine arthritis was not until many years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  The Veteran does not report continuity of post-service left knee pain; and although the Veteran reports continuity of post-service lumbar spine pain, the Board finds his allegations to be of limited probative value.  The file contains a May 2008 VA Primary Care Note which notes, "Lumbar spine - mild lumbar DJD (five y[ea]rs of back pain with no known injury)."  In addition, in January 1975 and again in June 2002, the Veteran filed claims with VA for benefits evidencing his awareness that he could apply for VA benefits for service related disabilities.  At that time he did not file a claim for service connection for a knee disability or a back disability.  This is inconsistent with his current assertion that his back pain has existed since service because it is reasonable to conclude that if he believed that he had back pain in 1975 and 2002 that was related to service, he would have claimed service connection for it at that time.

Thus, in light of the clear denial from the Veteran of continuity of left knee symptomatology, along with the lack of any relevant history for left knee and lumbar spine problems reported between the Veteran's discharge from service in August 1969 and 2008, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has current disabilities.  X-ray in August 2010 showed degenerative joint disease of the left knee, narrowing medial bone joint compartment, patellar spurring, and chondromalacia.  MRI of the lumbar spine showed bilateral L4-5 neural foramina stenosis.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and military service.

No medical professional has ever related these conditions to the Veteran's military service.  The Veteran underwent VA examination in February 2014 at which time he reported that when he was in the infantry, he carried a 150 pound load of gear every day from 1966 to 1968 and that he began having low back pain which had been getting progressive worse with degenerative disc condition.  After review of the claims file and examination of the Veteran, the examiner opined that the Veteran's lower back condition, degenerative disc disease with radiculopathy, was less as likely as not (less than 50 percent probability) incurred in or caused by parachute jumps as shown by receipt of parachute badge that occurred throughout service.  The examiner noted that the Veteran claimed that his back condition began from carrying heavy loads during service but did not claim it began during parachute jumps in service.  The examiner also noted that although physical examination showed low back condition with radicular symptoms to both lower extremities, no records were available to support connection between parachute jumps and back condition and that there were no specific records that the Veteran injured his back during service.

The examiner also opined that the Veteran's knee condition was less as likely as not incurred in or caused by parachute jumps that occurred throughout service.  The examiner noted that there was no evidence of a knee injury or complaints while in service and that the Veteran stated that he knee problem started six months prior.

It is noted that the appellant has never claimed that either of these disorders was related to any incident of combat.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until many years after service.  

Thus, the record is absent evidence of any left knee or lumbar spine problems during service, evidence of left knee or lumbar spine arthritis within a year following service, credible evidence of continuity of symptomatology, and medical evidence of a nexus between service and currently diagnosed disorders.

Although the Veteran contends that his left knee and lumbar spine disorders are related to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for lumbar spine disability is denied.


REMAND

With respect to the Veteran's right knee, as noted above, the February 2014 VA examiner noted that there was no evidence of a knee injury or complaints while in service.  The Veteran's service treatment records, however, indicate that the Veteran was seen on May 7, 1969 for his right knee and prescribed wintergreen and "zacterin."

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the examiner who conducted the February 2014 VA examination for an addendum opinion, or if unavailable, a similarly situated examiner.  The examiner should acknowledge the May 7, 1969, notation of right knee and prescriptions and provide an addendum opinion as to whether it is at least as likely as not that the Veteran's current right knee disorder is related to the Veteran's active duty service, to include parachute jumps.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
 
2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


